Fourth Court of Appeals
                               San Antonio, Texas
                                   September 10, 2014

                                  No. 04-14-00479-CV

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.B., a
                          Mentally Ill Person,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2014-MH-2027
                    Honorable Polly Jackson Spencer, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.   The
appellant’s brief is due on September 24, 2014.

      It is so ORDERED on this 10th day of September, 2014.
                                                              PER CURIAM


ATTESTED TO:___________________________________
             Keith E. Hottle
             Clerk of Court